Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Office Action: Information to Pro Se Inventors Regarding responses to Office Actions


INTRODUCTION
	An examination of this application reveals that applicant may be unfamiliar with patent prosecuting procedure.  While an inventor may prosecute the application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.
	Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application.  The value of a patent is largely dependent upon skillful preparation and prosecution.  Although the services of a registered patent attorney or agent is advised, the Office cannot aid in selecting an attorney or agent.   37 C.F.R. § 1.31; M.P.E.P. § 401.  However, Applicant is encouraged to peruse the publication entitled "Attorneys and Agents Registered to Practice Before the U.S. Patent and Trademark Office."  This publication is for sale by the Superintendent of Documents, U.S. Government Printing Office, Washington, D.C.  20402.

DISCUSSION
	The following discussion provides general information for Applicant's benefit regarding an applicant's response, new matter, the period for response, and the certificate of mailing.

			I.  Response by Applicant

	Unless the Office explicitly requests the return of a paper, all papers mailed to the applicant are intended to be kept by the applicant for his own records.  The response must be signed by ALL applicants.  37 C.F.R. § 1.33.  The response must be identified by the Serial Number of the Application, the Art Unit, and the name of the examiner.  An example follows:

Appl. No. :	XX/YYY,YYY
Applicant :	James Q. Inventor
Filed:	            April 19, 2003
Title :	           Bucket with Handle
Art Unit:	3632
Examiner::	John Doe
		
A. Arguments
	Should the applicant disagree with the examiner's position, the applicant should distinctly and specifically point out the supposed errors in the examiner's action with arguments under the heading "Remarks" in the response.  37 C.F.R. § 1.111.  In addition, the applicant must discuss the references cited by the examiner that explain how the claims avoid the references or patentably distinguish from them.  Id.  

B.  Amendments to the Specification
	
An amendment to the specification may remove a rejection or objection.  Any amendment to the specification must be presented as a list of additions and deletions, referring to the passages in question by page and line numbers.  37 C.F.R. § 1.121.
An amendment to the specification should appear as follows:
	Please replace the paragraph beginning at page 5, line 15, with the following rewritten 
     paragraph:

I -In the construction of the bucket of this invention, various materials have been selected which offer a number of diverse properties and allow for varied functions of the article.  For caustic solutions, the bucket can be made of a durable plastic material.  Where an aesthetic appeal is desired, the bucket can be any 

 Please add the following new paragraph after the paragraph ending on line 20 of page 6:

-- An optional feature of the articles of the invention is the addition of a tetrafluoroethylene coating to the bucket to provide protection from any contents which might be caustic.  The coating can be provided to the surface during the manufacturing process or can be added in a later step.--

				C.  Amendments to the Claims
	An amendment to the claim may remove a rejection or objection. This listing of claims will replace all prior versions, and listings, of claims in the application:


Listing of Claims:

Claims 1-4 (canceled)

Claim 5 (original):  A bucket with a black handle.

Claim 6 (original):  A bucket of claim 5 wherein the handle is metal.

Claim 7 (withdrawn)

Claim 8 (currently amended):  A bucket made of green plastic.

Claim 9 (previously presented):  A bucket made of aluminum-coated galvanized metal.

Claim 10 (previously presented):  A bucket having a circumferential upper lip.

Claim 11 (new):  A plastic bucket having a blue handle.

D.  Drawing Corrections
	Finally, correction of the drawings may remove a rejection or objection.  Changes to the drawings are submitted as proposed drawing corrections and can be made only with permission of the Office.  37 C.F.R. § 1.123.  Proposed drawing corrections should be filed with the response, but should be a separate paper.  M.P.E.P. § 608.02(r).  The proposed corrections should appear in red ink in the drawings.  M.P.E.P. § 608.02(v).  

			II.  New Matter
	As previously mentioned, no amendment to the specification, claims, or drawings may introduce new matter.   37 C.F.R. § 1.118.  "New matter" constitutes any material which meets the following criteria:
	(1)	It is added to the disclosure (either the specification, the claims, or the drawings) after the filing date of the application, and
	(2)	It contains new information which is neither included nor implied in the original version of the disclosure.  This includes the addition of physical
		properties, new uses, etc.
See M.P.E.P. § 706.03(o).  For example, in the amendment to the claim discussed above, the new limitation of "four legs" would not constitute new matter if the specification or drawings originally described the inclusion of four legs on the chair.

			III.  Period For Response
	An Office action generally sets a time period in which the applicant has to respond to every rejection and objection (called a shortened statutory period).  37 C.F.R. § 1.134.  This time period for response appears on the cover letter (form PTO-326) of the Office action.  Usually, a 3 month shortened statutory period is set.  M.P.E.P. § 710.02(b).  The applicant's response must be received within the time period listed on the cover letter, or the application will be held abandoned.  37 C.F.R. § 1.135.
	Currently, the Office allows the time period for response to be extended past the shortened statutory period up to a maximum of 6 months (called the maximum 6 month statutory period).  In order to extend the period of response past the shortened statutory period, a request for an extension of time and payment of the appropriate fee is required.  37 C.F.R. § 1.136.  The request must state that it is for "an extension of the period for response under 37 C.F.R. § 1.136(a)."  The following table lists the required fees for extensions of the shortened statutory period:
Months Past Response Date
Fee Due (Small / Large Entity)
Response within Time Allowed
None / None
1
$55 /      $110
2
$205 /    $410
3
$465 /    $930
4
$725/    $1,450
5
$985/     $1,970


	It is important to note that no extension of time is permitted that extends the period for response past the maximum 6 month statutory period.  Responses received after the maximum 6 month statutory period will be held abandoned.  37 C.F.R. § 1.135.
	Three examples are provided:
Example 1:
	A complete response is filed four months and one day after the mailing date of an Office action.  The Office action sets a 3 month shortened statutory period for response.  The response must be accompanied by a fee in the amount of $205 (for a small entity); $410 for a large entity) for a 2 month extension of time.  The response must also contain a statement requesting "an extension of the period for response under 37 C.F.R. § 1.136(a)."
Example 2:
	A complete response is filed five months and one day after the mailing date of an Office action.  The Office action sets a 2 month shortened statutory period for response.  The response must be accompanied by a fee in the amount of $725 (for a small entity); $1,450 for a large entity) for a 4 month extension of time.  The response must also contain a statement requesting "an extension of the period for response under 37 C.F.R. § 1.136(a)."
Example 3:
	A complete response is filed six months and one day after the mailing date of an Office action.  The Office action sets a 3 month shortened statutory period for response.  The response is held abandoned even if accompanied by a fee and a request for an extension of time.  Remember, extensions of time may not be used to extend the period for response past the maximum 6 month statutory period.  37 C.F.R. § 1.135.

IV.  Certificate of Mailing
	To ensure that the Applicant's response is considered timely filed, it is advisable to include a "Certificate of Mailing" on at least one page of the response.  See  37 C.F.R. § 1.8.  This "Certificate" should consist of the following statement:
	I hereby certify that this correspondence is being deposited with the United States Postal Service as first class mail in an envelope addressed to:  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

Applicant signature
Date 

CONCLUSION AND CAVEAT
	The above discussion is not intended to be an exhaustive list of all the topics that may be relevant to this particular Application.  The information was provided to familiarize Applicant with the portions of a response that have historically caused problems for pro se inventors.
	Furthermore, even if Applicant's response is in accordance with the information provided above, there is no guarantee that every requirement of the patent laws (35 U.S.C. §§ 1-376), patent rules (37 C.F.R. §§ 1.1-150.6), and Patent Office policy (M.P.E.P. §§ 101-2591) has been met.  The adequacy of a response is determined on a case-by-case basis.  See 37 C.F.R. § 1.111; M.P.E.P. § 714.02.

Detailed Office Action

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "7" and "6 have both been used to designate base assembly (see figure 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "6" and "7" have both been used to designate column assembly (see Figure 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
	The amendments to the specification will not be entered because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: “as free standing furniture that together modify its center of gravity”. Applicant is required to cancel the new matter in the reply to this Office Action.

A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the number or nature of the amendments render it difficult to consider the application or to arrange the papers for printing or copying, 37 CFR 1.125. A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Abstract
	The abstract will not be entered because it introduces new matter, “free standing furniture that together modify its center of gravity without permanently modifying the original furniture construction”.


Claim Rejections - 35 USC § 112
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim states “the non-free standing furniture upright and independent of any other support as free standing furniture that together modify its center of gravity without permanently modifying the original furniture construction” introduces new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-13 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. Claim 5 does not provide any structural limitations to define how to make the invention therefore the claim is indefinite.
Claim 5, recites, “When installed on each leg on a piece of non-free standing furniture the furniture base assembly or assemblies hold the furniture upright and independent of any other vertical support” lacks one of the transitional phrases “comprising”, “consisting essentially of”, or “consisting of” which define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim, therefore the examiner can not clearly determine whether the components or parts which follow the “wherein” clause are included or excluded within the claim limitations resulting in the claim being indefinite and confusing.
Claim 6, recites, “As free standing furniture attached to the furniture base assembly or assemblies the furniture can be moved while remaining upright and independent” lacks one of the transitional phrases “comprising”, “consisting essentially of”, or “consisting of” which define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim, therefore the examiner can not clearly determine whether the components or parts which follow the “wherein” clause are included or excluded within the claim limitations resulting in the claim being indefinite and confusing.
Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. Claim 6 does not provide any structural limitations to define how to make the invention therefore the claim is indefinite.
Claim 4 recites the limitation "its" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "it" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8 recites the limitation "can consist of" in line 8. The examiner can not determine if the base assembly is made of a single or a multiple materials since the terminology “can consist of” is being used. When using “can consist of” the examiner can not determine if the claim intends to positively claim the single material or the multiple materials therefore the claim is unclear and confusing resulting in being indefinite.
Claims 8 recites the limitation "can consist of" in line 8. The examiner can not determine if the base assembly is made of a single or a multiple materials since the terminology “consist of” is being used. The term “consist of” within a claim causes the claim to be interpreted as closed ended therefore the examiner can not determine the metes and bounds of the claim limitations. 
Claim 9 recites the limitation "the top surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "its" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation reversible base assembly, and the claim also recites “additional layers” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 10 recites the limitation "the top" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "its" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the entire vertical perimeter" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "both materials" in lines 2. There is insufficient antecedent basis for this limitation in the claim.
All words in a claim must be considered in determining the patentability of theclaim against the prior art. If no reasonably definite meaning can be ascribed to certainterms in the claim, the subject matter does not become obvious, the claim becomesindefinite. In re Wilson, 424F.2d 1382, 1385 (CCPA 1970). The examiner's analysis ofthe claims, in particular claim language within the claims as rejected under 35 USC 112 above, indicates that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims needs to be made, as the examiner does not understand what is exactly being claimed by the applicant. Any rejection under 35 U.S.C. 102 should not be based on such speculations and assumptions. In re Steele, 305 F.2d 859,862 (CCPA 1962); Ex parte Head, 214 USPQ 551 (Bd.App. 1981). Accordingly, the applicant should not assume that any claims not rejected using prior art is considered allowable since the examiner can not clearly determine the limitations of the claim due to indefiniteness. The applicant should be aware that once the claims have been corrected to remove the problems concerning indefiniteness, prior art may be used to reject the claims and the next action made final or if the application is in a final status the amendment after final may not be entered as requiring further search and/or consideration. 
The claims have been rejected under 35 U.S.C. 112 for the above reasons. Please note that the Examiner may not have pointed out each and every example of indefiniteness. The applicant is required to review all the claim language to make sure the claimed invention is clear and definite.




Claim 2 recites the limitation "can include" in line 2. The examiner can not determine whether or not the limitations following the “can include” are included within the claim limitations therefore the claim is indefinite and confusing.

Claim 3 recites the limitation "the leg" in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the column portion" in line 2. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 4-10, and 13 is/are rejected, as best understood, under 35 U.S.C. 102(a) (1) as being anticipated by Rupar 3,138,893. Rupar discloses a furniture base assembly for each leg on a piece of non-free standing furniture that securely holds the non-free standing furniture upright and independent of any other support as free standing furniture that together modify its center of gravity without permanently modifying the original furniture construction, comprising: a composite reversible base assembly  (22/24/26) with casters and/or glides (34) and an attached composite column assembly (18 and 20) to create a furniture base assembly that accepts and securely holds unmarred a leg of the non-free standing furniture to create an independent stable support system for that piece of non-free standing furniture so that it becomes free standing furniture; when installed on each leg on a piece of non-free standing furniture the furniture base assembly or assemblies hold the furniture upright and independent of any other vertical support; Page 8 of 14Application No.: 151856,788as free standing furniture attached to the furniture base assembly or assemblies the furniture can be moved while remaining upright and independent; the composite reversible base assembly of claim 4 perimeter shape can be either symmetrical or asymmetrical (see figure 1-7); the composite reversible base assembly of claim 4 layers can consist of a single material (22) or multiple materials (22 24, or 26);  the composite reversible base assembly of claim 4 can utilize additional layer(s) (24 or 26), which are placed on the top surface of the composite reversible base assembly to increase its weight; the composite column assembly (18 and/ or 20)  of claim 4 can be attached anywhere on the top of the composite reversible base assembly; the composite column assembly  (18 and/or 20) of claim 4 height can encase either a portion of the furniture leg, or the entire vertical perimeter of the furniture leg; the furniture base assembly of claim 4 can be manufactured from natural, manmade, or a combination of both materials.
Claim(s) 4-13 is/are rejected, as best understood, under 35 U.S.C. 102(a) (1) as being anticipated by Meinecke 2015/0130238. Meinecke discloses a furniture base assembly for each leg on a piece of non-free standing furniture that securely holds the non-free standing furniture upright and independent of any other support as free standing furniture that together modify its center of gravity without permanently modifying the original furniture construction, comprising: a composite reversible base assembly  (1) with casters and/or glides (17) and an attached composite column assembly (2) to create a furniture base assembly that accepts and securely holds unmarred a leg of the non-free standing furniture to create an independent stable support system for that piece of non-free standing furniture so that it becomes free standing furniture; when installed on each leg on a piece of non-free standing furniture the furniture base assembly or assemblies hold the furniture upright and independent of any other vertical support; Page 8 of 14Application No.: 151856,788as free standing furniture attached to the furniture base assembly or assemblies the furniture can be moved while remaining upright and independent; the composite reversible base assembly of claim 4 perimeter shape can be either symmetrical or asymmetrical; the composite reversible base assembly of claim 4 layers can consist of a single material or multiple materials (see paragraph 0026);  the composite reversible base assembly of claim 4 can utilize additional layer(s) (20), which are placed on the top surface of the composite reversible base assembly to increase its weight; the composite column assembly of claim 4 can be attached anywhere on the top of the composite reversible base assembly; the composite column assembly  (14) of claim 4 height can encase either a portion of the furniture leg, or the entire vertical perimeter of the furniture leg; the furniture base assembly of claim 4 can be manufactured from natural, manmade, or a combination of both materials; the composite column assembly of claim 4 utilizes an adjustable cleat (25/24) through the use of mounting slots (8/9) to secure the leg of non-free standing furniture along its vertical perimeter surface.
 Claim(s) 4-13 is/are rejected, as best understood, under 35 U.S.C. 102(a) (1) as being anticipated by Becker et al. (Becker) 2001/0023509. Becker discloses a furniture base assembly for each leg on a piece of non-free standing furniture that securely holds the non-free standing furniture upright and independent of any other support as free standing furniture that together modify its center of gravity without permanently modifying the original furniture construction, comprising: a composite reversible base assembly  (12) with casters and/or glides (bottom of 12) and an attached composite column assembly (14) to create a furniture base assembly that accepts and securely holds unmarred a leg of the non-free standing furniture to create an independent stable support system for that piece of non-free standing furniture so that it becomes free standing furniture; when installed on each leg on a piece of non-free standing furniture the furniture base assembly or assemblies hold the furniture upright and independent of any other vertical support; Page 8 of 14Application No.: 151856,788as free standing furniture attached to the furniture base assembly or assemblies the furniture can be moved while remaining upright and independent; the composite reversible base assembly of claim 4 perimeter shape can be either symmetrical or asymmetrical; the composite reversible base assembly of claim 4 layers can consist of a single material (12) or multiple materials;  the composite reversible base assembly of claim 4 can utilize additional layer(s), which are placed on the top surface of the composite reversible base assembly to increase its weight; the composite column assembly (14) of claim 4 can be attached anywhere on the top of the composite reversible base assembly; the composite column assembly  (14) of claim 4 height can encase either a portion of the furniture leg, or the entire vertical perimeter of the furniture leg; the furniture base assembly of claim 4 can be manufactured from natural, manmade, or a combination of both materials; the composite column assembly of claim 4 utilizes an adjustable cleat (18) through the use of mounting slots (46) to secure the leg of non-free standing furniture along its vertical perimeter surface.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional furniture base assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631